Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1214 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DANIEL W. RUDD,

       Plaintiff,                                  Case No. 1:18-cv-124

v.                                                 HON. GORDON J. QUIST/KENT
                                                   MAG. JUDGE RAY KENT
CITY OF NORTON SHORES,
MAYOR GARY NELUND, MARK MEYERS,
DANIEL SHAW, MATTHEW RHYNDRESS,                    Bolhouse Defendants’ Brief in
MICHAEL WASILEWSKI, JON GALE,                      Opposition to Plaintiff’s Request for
CHRIS MCINTIRE, MELISSA MEYERS,                    Amendment of Judgment
MICHELLE MCLEAN, JOEL BAAR,
BOLHOUSE, BAAR & HOFSTEE PC.,
WILLIAM HUGHES PLLC, DOUGLAS
HUGHES,

        Defendants.
____________________________________________________________________
Daniel W. Rudd (Pro Se)                               Michael S. Bogren (P34835)
201 S. Lake Ave                                       Robert A. Callahan (P47600)
Spring Lake, Michigan 49456                           Attorneys for Defendants
(231-557-2532)                                        City of Norton Shores, Mayor Nelund, Jon
daniel@stock20.com                                    Gale, Shaw, Rhyndress, Wassilewski, Mark
                                                      Meyers, Douglas Hughes and William Hughes
Steven Daniel Schultz (P63177                         PLUNKETT COONEY
Attorney for Melissa Meyers                           950 Trade Centre Way, Suite 310
TANIS SCHULTZ PLLC                                    Kalamazoo, Michigan 49002
85 Campau Ave. NW, Ste 305                            (269-226-8822)
Grand Rapids, Michigan 49503-2611                     mbogren@plunkettcooney.com
(616-608-7149)                                        rcallahan@plunkettcooney.com
sschultz@tanisschultz.com

Richard L. Bolhouse (P29357)                     Rock Wood (P41181)
Attorney for Defendants                          Sarah R. Robbins (P81944)
M. Mclean, J. Baar, and Bolhouse, Hofstee &      Attorneys for Defendant Chris McIntire
Mclean                                           Michigan Dept. of Attorney General
BOLHOUSE, HOFSTEE & McLEAN PC                    P.O. Box 30736
3996 Chicago Drive, SW                           Lansing, Michigan 48909
Grandville, Michigan 49418                       (517-373-6434)
(616-531-7711)                                   Woodr5@michigan.gov
rickb@bolhouselaw.com                            albrol@michigan.gov
sallyr@bolhouselaw.com                           schuellerT@michigan.gov
Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1215 Page 2 of 7



                  BOLHOUSE DEFENDANTS’ BRIEF IN OPPOSITION TO
                PLAINTIFF’S REQUEST FOR AMENDMENT OF JUDGMENT

I.     INTRODUCTION.

       The Bolhouse Defendants join in with and concur in those arguments advanced by

co-defendants Melissa Meyers and the Norton Shores Defendants. Plaintiff fails to meet the

exceedingly high bar required for those litigants seeking post judgment relief. Plaintiff’s

requested relief should be denied.

II.    PROCEDURAL HISTORY.

       Plaintiff filed his complaint in this Court almost one year ago, on February 16, 2018.

He asserted numerous claims against numerous Defendants. One of the Defendants sued by

Plaintiff was Michigan State Trooper Chris McIntire. McIntire filed a motion to dismiss on

April 16, 2018. Plaintiff filed his brief in opposition on June 1, 2018. In his brief in

opposition to McIntire’s motion to dismiss, Plaintiff continuously suggested that the motion

be denied, and that this Court allow discovery to take place. In his brief in opposition to

McIntire’s motion, Plaintiff referenced his intent to file a first amended complaint “to

provide additional detail and designate specific claims against specific defendants with

more clarity.” See ECF No. 42, PageID 267; 287 n.5.

       On August 8, 2018, this Court granted McIntire’s motion to dismiss. No motion for

leave to amend Plaintiff’s complaint was forthcoming. On September 10, 2018, the

Bolhouse Defendants filed their motion for judgment on the pleadings. ECF No. 53. In

response, Plaintiff threatened the Bolhouse Defendants with a motion seeking sanctions

pursuant to Fed. R. Civ. P. 11, requesting that the motion be withdrawn. On September 24,

2018, Plaintiff represented to all counsel as follows:

       Mr. Callahan,
                                               2
Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1216 Page 3 of 7




       Because I am attempting to complete my amended complaint, while also
       responding to three dispositive motions, I believe it would be reasonable for
       me to request an expedited resolution of the concerns I have raised
       regarding your 12(c) motion/brief.

       ECF. No. 99, PageID 1198.

       Two days later, Plaintiff represented he was not delaying filing an amended

complaint in the hope of obtaining discovery first, stating “I just need to do a better [sic] of

pleading my claim with more developed factual allegations.” Id. Plaintiff filed his brief in

opposition to all Defendants’ dispositive motions on October 16, 2018. ECF No. 72, PageID

485. Plaintiff represented to this Court he had advised counsel for Defendants “that he is

diligently working on his amended complaint, but this work is delayed by the present

dispositive motions.” Page ID 488 n. 1.

       Plaintiff’s brief in opposition to all Defendants’ dispositive motions was 41 pages

long. Subsequently, Plaintiff sought permission to file a 16 page sur-reply brief on the

dispositive motions, professing the need to respond to “new arguments by the Norton

Shores Defendants.” This Court found the 16 page sur-reply to a 7 page reply by Norton

Shores Defendants was unreasonable, and denied Plaintiff’s motion on November 26, 2018.

ECF No. 91.

       On January 8, 2019, this Court issued its Opinion and Order granting the motions to

dismiss the federal claims by the Defendants, and entered a Judgment dismissing with

prejudice Plaintiff’s federal claims. ECF No. 94-95.

       Plaintiff now proceeds with his motion seeking amendment of this Court’s January

8, 2019, Judgment, invoking Fed. R. Civ. P. 59(e).




                                               3
Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1217 Page 4 of 7



III.       ANALYSIS AND ARGUMENT.

       A. Plaintiff’s “Motion” is not Properly Before the Court

           This Court entered its final judgment on January 8, 2019. Any post-judgment

motion, in order to be timely, must have been filed on or before Midnight, February 5,

2019. On February 5, 2019 at 11:56 pm, Plaintiff filed a document that he entitled

“Plaintiff’s Brief Seeking Amendment of this Court’s Judgment under Rule 59(e).” At no

time prior to the midnight deadline, and at no time thereafter, did Plaintiff file an actual

motion as required by the local rules for the Western District of Michigan. Local Rule 7.1(a)

(“All motions . . . shall be accompanied by a supporting brief.”) As such, there is no motion

pending. Accordingly, there is nothing to respond to. What is more is that Plaintiff’s “brief”

runs afoul of numerous additional court rules, checking in at more than twice the allotted

page limit. Local Rule 7.3(b). Plaintiff’s filing should be struck, and considered a non-event.

However, in an abundance of caution, the Bolhouse Defendants have elected to proceed

with a “response.”

       B. Plaintiff’s Requested Relief is Otherwise Improper.

           In his brief, Plaintiff merely invokes Fed. R. Civ. P. 59(e). He has not moved under

Fed. R. Civ. P. 60, to request relief from a judgment or order.1 Neither has he sought relief

pursuant to this Court’s L.R. 7.4, a motion for reconsideration. However, a reading of

Plaintiff’s brief appears to suggest that Plaintiff is seeking reconsideration of this Court’s

Opinion and Order granting Defendants’ Motion for Judgment on the Pleadings.2 Plaintiff



1Federal  Rule 60 provides the grounds for relief as mistake, inadvertence, surprise, or excusable neglect;
newly discovered evidence; fraud;, misrepresentation, or misconduct by the opposing party; the judgment is
void; satisfaction, etc. of the judgment; or any other reason that justifies relief.
2 Pursuant to this Court’s rules on motions for reconsideration, generally motions which “merely present the

same issues ruled upon by the Court shall not be granted. The movant shall not only demonstrate a palpable

                                                     4
Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1218 Page 5 of 7



proceeds upon 26 pages of argument in his attempt to convince this Court it must set aside

its Opinion and Order granting Defendants’ motions for Judgment on the Pleadings, set

aside its Order of Judgment, and allow Plaintiff to file an amended complaint.3 Plaintiff has

not filed a motion pursuant to Fed. R. Civ. P. 15, and brief in support for leave to file an

amended complaint. Indeed, he never has done that in the 12 months this case has been

pending before this Court.

         The discretion of this Court to grant a Motion to Amend Judgment is limited.

Motions to alter or amend a judgment, under 59(e), may be granted if there is a clear error

of law, there is newly discovered evidence, there is an intervening change in controlling

law, or it is necessary to prevent manifest injustice. GenCorp. Inc. v. American Int’l

Underwriters, 178 F.3d 804, 833-34 (6th Cir. 1999); See also A.C.L.U. v. McCreary County, 607

F.3d 439, 450 (6th Cir. 2010). Plaintiff cannot assert there has been newly discovered

evidence, intervening change in controlling law, or the need to prevent manifest injustice.

Plaintiff does not even assert in his motion there was a clear error of law in this Court’s

Opinion and Order. A reading of Plaintiff’s brief clearly discloses he is re-casting and re-

arguing the allegations in his complaint and the inferences he believes should be drawn by

this Court. Plaintiff goes on to sprinkle his rehashed arguments with promises of additional

matters which may be forthcoming in the amended complaint upon which Plaintiff

“diligently” has been working on for the last 8 months. It is submitted Plaintiff does not

meet the high standards for being granted the requested relief of the amendment of this

Court’s Judgment dismissing his complaint.


defect by which the Court and the parties have been misled, but also show a different disposition of the case
must result from a correction thereof.” W.D. Mich. L.R. 7.4(a).
3Plaintiff’s motion is not a dispositive motion pursuant to this Court’s L.R. 7.2. As such, Plaintiff’s brief is far in

excess of that permitted by this Court pursuant to L.R. 7.3(b).

                                                          5
Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1219 Page 6 of 7



       Moreover, Plaintiff promises to file an amended complaint within 20 days after this

Court enters an order setting aside the final judgment. This would bring Plaintiff to a point

much closer to one year since he first promised to file an amended complaint clarifying and

setting forth specific factual allegations which meet the pleading requirements of the

Federal Rules of Civil Procedure. Plaintiff proceeds without invoking the provisions of Fed.

R. Civ. P. 15. Normally, leave to allow the amendment of a complaint should be freely given.

That does not apply here. Plaintiff has been exceedingly dilatory. It appears to the Bolhouse

Defendants that Plaintiff’s modus operandi has been to put together a prolix complaint with

fanciful allegations of conspiracy to file in this Court, as leverage to open the door to engage

in overly broad, unduly burdensome, and unwarranted discovery. This did not work, now it

is on to Plan B for Plaintiff.

       A district court appropriately acts within its discretion when it denies a Plaintiff’s

Rule 15 and 29 motion on account of undue delay. Kuyat v. Biomimetic Therapeutics, Inc.,

747 F.3d 435, 444 (6th Cir. 2014). Further in the context of a request made post-judgment,

this Court must take into consideration Plaintiff’s good cause for failing to move prior to

entry of judgment. Id., quoting Morse v. McWorter, 290 F.3d 795,800 (6th Cir. 2002).

Plaintiff makes no attempt to establish good cause. Indeed, he cannot do so. This Court has

as its interest protecting finality of judgments, the expeditious termination of litigation, and

potential prejudice to Defendants. Id.

       Moreover, Plaintiff fails to provide any proposed amended complaint. “Normally, a

party seeking an amendment should attach a copy of the amended complaint.” Id., citing

Shillman v. United States, 221 F.3d 1336, 2000 W.L. 923761 at *6 (6th Cir. 2000). Simply




                                               6
Case 1:18-cv-00124-GJQ-RSK ECF No. 101 filed 02/18/19 PageID.1220 Page 7 of 7



stated, Plaintiff woefully falls short of justifying the prolonging of this lawsuit through the

filing of an amended complaint.



IV.       CONCLUSION.

          For the reasons set forth in this brief, Plaintiff’s request to amend this Court’s

judgment must be denied. It is respectfully submitted this Court must enter an order to that

effect.

                                            Respectfully submitted,

Dated:          February 18, 2019           Bolhouse, Hofstee & McLean P.C.


                                            By: /s/ Michelle M. McLean
                                            Michelle M. McLean (P71393)
                                            Richard L. Bolhouse (P29357)

                                            Grandville State Bank Building
                                            3996 Chicago Drive SW
                                            Grandville MI 49418
                                            Phone: (616) 531-7711

                                            Attorneys for Defendants Michelle
                                            McLean, Joel Baar, and Bolhouse, Hofstee, &
                                            McLean (f/k/a Bolhouse, Baar, & Hofstee PC)




                                              7
